DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 20, the term “the instruction for determining” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “the instructions for determining”.

Allowable Subject Matter
Claims 5, 7, 12, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley (US 2004/0163029 A1).
For claim 1, Foley teaches a method of performing recovery using a backup image, comprising (see paragraphs [0092], [0007], pages 9-11 table A, figure 1 block 120, and other locations: view the state of the files at backup at a particular time as said backup): scanning a plurality of files on one or more storage devices of a computing device (see figure 2 blocks 208-216 and/or blocks 222-230, and other locations: view the combination of these actions as said scanning; view correcting inconsistencies after retrieval from backup as part of the recovery); determining a first set of files from the plurality of files that will be used during recovery of the one or more storage devices (see figure 2 blocks referred to above and blocks 218-220, and other locations: view the files that were actually corrected or used for corrections of inconsistencies as said first set); tagging a second set of files that will not be used during recovery; copying the second set of files that have been tagged to an external storage device (after the recovery is complete, i.e. after block 238 of figure 2, system is in normal mode of operation; see [0004-0005] as describing the process of tagging when a file is migrated, i.e. moved to a different server which has an external storage device); storing the first set of files in a backup image for the computing device and excluding the tagged second set of files from the backup image (see [0007], [0010], [0047], [0092], in view of locations pointed to above during normal operations once recovery was completed: ; adding, to the backup image, a respective link to each of the tagged second set of files in the external storage device (see [0007] and other locations: backup includes tag files).

For claim 2, Foley teaches the limitations of claim 1 for the reasons above and further teaches retrieving the backup image after an event has occurred for recovery; restoring the first set of files from the backup image to the one or more storage devices (see [0007] and other locations: view crash as said event by example; other events are taught). 

For claim 3, Foley teaches the limitations of claim 1 for the reasons above and further teaches determining whether a file to be restored is stored in the backup image; in response to determining that the file is not stored in the backup image, retrieving the file from the external storage device and storing it in the one or more storage devices (see figure 2 and other locations: view inconsistencies (and their respective restoring actions) as including said files that the backup did not reflect). 

For claim 4, Foley teaches the limitations of claim 1 for the reasons above and further teaches determining that a file in the second set of files is accessed during recovery (see locations pointed to above: crash and recovery from backup can occur multiple times and to any file; view said occurring to the migrated file); and recovering the file by replacing the respective link to the file on the one or more storage devices with a copy of the file on the one or more storage devices (see locations pointed to above: view tag files being updated after a change is made during recovery as said). 

For claim 6, Foley teaches the limitations of claim 4 for the reasons above and further teaches determining that the file is accessed includes detecting reading, viewing or editing of the file (see [0007] and other locations: view changes as said editing). 

For claims 8-11 and 13, the claims recite essentially similar limitations as claims 1-4 and 6 respectively. Claims 8-11 and 13 are a system.

For claims 8-11 and 13, the claims recite essentially similar limitations as claims 1-4 and 6 respectively. Claims 8-11 and 13 are a system.

For claims 15-18 and 20, the claims recite essentially similar limitations as claims 1-4 and 6 respectively. Claims 8-11 and 13 are a medium.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114